Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 1 of 17

 

SOUTHERN DISTRICT OF NEW YORK ELECTRONHCALLY FHJED

 

 

 

 

l

UNITED STATES DISTRICT COURT ! DUCUMENT
i
i

 

X non ri=m% m
MICHAEL sAPIA, er al., MTE WJED€_§§£§_::;;
Plaimirrs, m n j iH__
-against- No. 18 Civ. 1317 (Cl\/[)
HOME Box oFFICE, lNC.,
Defendant.
X

 

DECISI()N AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S MOTION TO DISMISS

Mcl\/Iahon, C.J.:

Plaintiffs bring this action against Defendant Home Box Office, Inc. (“HBO”), claiming
unlawful retaliation, in violation of F air Labor Standards Act (“FLSA) and New York liabor Law
(“N.Y. Lab. Law”), by virtue of their participation in an earlier lawsuit accusing HBO of failing
to pay overtime Wages to Which Plaintiffs Were entitled.

HBO now moves to dismiss the First Amended Complaint, the operative complaint in this
action, for failure to state a claim upon Which relief can be grantedl See Fed. R. Civ. P. 12(b)(6).

For the reasons that follow, Defendant’s motion is GRANTED.

I. Factual Background

The following facts are drawn from the First Amended Complaint and from documents

incorporated therein that the Court may properly consider.l For purposes of this motion, the

 

‘ On a motion to dismiss, the Couit may consider any written instrument attached to the complaint, statements or
documents incorporated into the complaint by reference, or those that are “integral” to the complaint Nicosia v.
Amazon.com, ]nc., 834 F.3d 22(), 230 (Zd Cir. 2016)

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 2 of 17

Court accepts those facts (although not Plaintiffs’ legal conclusions) as true, and construes them
in the light most favorable to Plaintiffs. Holmes v. Grubman, 568 F.3d 329, 335 (Zd Cir. 2009).
a. Overview of Parties

HBO owns and operates a premium pay television network, whose business consists of,
among other things, producing films and television series. (First Amended Compliant (“Am.
Compl.”) 1115, Dkt. No. 17.)

Plaintiffs are 42 Parking Production Assistants (“PPAS”). PPAs are primarily responsible
for arriving at locations that are to be used for the filming of movies and television shows and
using their personal vehicles to reserve parking spots for production vehicles. (Am. Compl. ii‘ll 2,
17.) The nature of PPAs’ work is that it is only available during the days in which a production
is “on location,” which often lasts for short periods. (Id. ‘ll 18.) Despite the limited duration of
their work, PPAs are typically called back to productions to work on movie sequels or
subsequent seasons of a television series. (Ia'.) Thus, as a practical matter, PPAS “continually
rotat[e] from one production to the next, [] tend to be employed by multiple productions,” and
usually “work for multiple employers over the course of any given period of time.” (Ia'.)

PPAS are employed directly by production companies, which are entities that are created,
financed, or otherwise supported by studios in order to develop their television programs or
motion pictures (Id. 1111 21-24.) Production companies, in turn, employ parking coordinators
(“Parking Coordinators”), whose primary responsibilities are to hire and assign jobs to PPAs,
either directly or by liaising with PPA supervisors (“PPA Supervisors”) to assign the Work. (Id.
‘i|‘|[ 17, 29, 62.)

b. Working Relationship Between Parties

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 3 of 17

As alleged in the First Amended Complaint, HBO produced its movie and television
projects by using either its own subsidiaries or third~party affiliate production companies to
coordinate filming. (Id. 1111 23-25.) Defendant and its production companies list the same
address on their corporate records and jointly issued Plaintiffs’ paychecks from the same address
(Id. 1111 30-31.) Defendant provided payroll companies with all of the necessary hiring and
employment records associated with paying PPAs, including W~Z employment forms, W-4
employment forms, pay rate acknowledgment forms, wage verification forms, direct deposit
forms, and employment verification forms (Ia'. 11 33.) In negotiating labor relations with a union
that represents PPAs, including Plaintiffs, Defendant allegedly held itself out as Plaintiffs’
employer (]d. 1111 47-48.)

HBO did not have a formal hiring process for filling vacant PPA positions (Id. 11 55.)
Instead, Defendant delegated the responsibility for hiring PPAs to Parking Coordinators, who
hired PPAs by either contacting them by telephone or sending a text message (Id. 1111 58, 61.)
Parking Coordinators enjoyed considerable latitude in deciding who to hire, retain, and deploy
on particular HBO production assignments (Ici’. 1111 59~»60.) lt was often the case, howevei', that
the same PPAs who worked previous HBO assignments were invited back to work subsequent
assignments for the company (Id. 1111 66~68.)

While working as PPAs on Defendant’s sets, Plaintiffs were required to wear
identification badges with HBO’s logo, and were given other HBO paraphernalia upon the
completion of each project. (Id. 111127-28.)

c. Prior Dispute Between Parties and Otlier Production Studios
In 2015, a group of PPAs brought a series of twelve lawsuits in this Distriet against

“virtually all of the major film and television networks who utilize PPAs in connection with

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 4 of 17

productions set in the New York metropolitan area,” asserting that the companies failed to pay
overtime wages to which the PPAs were entitled (collectively, the “PPA Lawsuits”). (ld. 11 3.)
Defendant was named in one of these lawsuits along with other production companies that
worked on HBO projects See Fermin, er al. v. Home Box Ojjfice, Inc., er al., 15 Civ. 7941
(AT)(JCF) (S.D.N.Y. 2015) (hereinafter referred to as “Fermi`n” or the “Fermin Lawsuit”).

The parties in Fermin ultimately reached a settlement agreement (hereinafter referred to
as the “Settlement Agreement”). (Am. Compl. 1111 50#51.) Prior to settlement, HBO was
voluntarily dismissed from that case. (Id. 11 51 .) Despite its dismissal, HBO participated in
settlement negotiations and served as the sole signatory to the Settlement Agreement on behalf of
the production companies purportedly under its control. (Id.) The Settlement Agreement in
Fermin contains two release pi'ovisions, which provide for the release of all claims under FLSA
and New York state law, respectively, that “accrued or accrue up through October 1, 2016.”
(Zuckerman Decl. EX. C1111 1.33-34.)

The First Amended Complaint asserts that, in addition to participating in the Fermin
Lawsuit, all Plaintiffs in this action participated in various other PPA l,awsuits as well. (Am.
Compl. 11 79 (citing Hines, er al. v. CBS Corporation er al., 15 Civ. 07882 (PGG) (S.D.N.Y.
2015); Leach, et al. v. Warner Brorhers Inc., er al., 15 Civ, 7208 (AT)(JCF) (S.D.N.Y 2015); &
Morgan, et al. v. Warner Bros. Pictures, a division of WB Studio Enterprises Inc., et al., 16 Civ.
1411 (JCF) (S.D.N.Y 2016)).

d. Alleged Retaliation

Plaintiff asserts that HBO engaged in an “inquisition” into which PPAs participated in the

PPA Lawsuits. (Id. 11 82.) HBO allegedly compiled a list of all of the lawsuit participants using

“various sources” of information to ascertain the identity of the plaintiffs (Id. 11 84»-86.) lt then

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 5 of 17

directed Parking Coordinators to question Plaintiffs about their involvement (Id. 11 84.) Upon
learning which PPAs participated, the Parking Coordinators ~ purportedly acting at the direction
of Defendants - reduced the number of shifts to which PPAs were assigned and, in some
circumstances refused to assign certain PPAS any work altogether, despite their being a need for
PPAS to staff local HBO productions (Id. 1111 87-38, 92.)

In support of these allegations the First Amended Complaint identifies one Parking
Coordinator by name, an individual named Maui'ice Cabrera, whose Linkedln page identities
him as being a Parking Coordinator for a number of “rnajor production companies,” including
HBO. (Id. 1111 29, 94; see also Declaration of Lyle S. Zuckerrnan (“Zuckerman Decl.”) Ex. A,
Dkt. No. 22.) On August 9, 2017, Mi‘. Cabrera filed a lawsuit before this Court, styled as
Cabrera, et af. v. CBS Corporariorl, er al., 17 Civ. 6011 (CM) (S.D.N.Y. 2017), alleging that he
and two other PPA Supervisors were wrongfully terminated by CBS Corporation and CBS
Television Studios for their reluctance to terminate PPAs who participated in Hines, et al. v. CBS
Corporalion er ciI., 15 Civ. 07882 (PGG) (S.D.N.Y. 2015), one of the PPA lawsuits that was filed
in 2015. (Am. Compl. 11 94.) The plaintiffs in Cabrercr assert that CBS Corporation
implemented a policy and practice of denying work to PPAS who participated in Hines. (Am.
Compl. 11 94.)

Plaintiffs assert that HBO implemented the same policy with respect to PPAs’
participation in Fermi`n. (Id.) According to Plaintiffs, this policy manifested itself in one of four
ways

Fi`rsr, Mi'. Cabrera allegedly met with some of the Plaintiffs, told them that Fermin and
the other PPA Lawsuits were “getting out of hand,” and directed them to remove themselves

from all lawsuits or risk receiving fewer shifts (Id. 1111 102-05, 120e12l , 131~32, 142, 319.) He

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 6 of 17

then instructed some Plaintiffs to sign a “Working Agreement,” which required them to promise
to stop discussing or participating in any PPA Lawsuits. (Id. 1111 106~08, 122~23.) When those
Plaintiffs refused to sign the Working Agi'eement, they were no longer assigned to any PPA
shifts, despite making numerous requests for additional PPA work. (Id. 1111 109e11, 124-25, 133-
34, 14M5.)

Second, the First Amendment Complaint alleges that certain Plaintiffs suffered the same
type of retaliation from their PPA Supervisors, who delivered substantially the same message as
l\/lr. Cabrera: namely, cease participating in Fermi`n and the other PPA Lawsuits, or suffer the
consequences (Id. 1111 152~55, 166e66,l73~76, 217»220, 34247.)

Thi`rd, a sub-set of Plaintiffs allege that they inexplicably lost PPA assignments for HBO
projects after they paiticipated in an interview with the New York Times, in which they gave an
on-the-record account of the purported wage-and-hour violations that that were supposedly
widespread in the PPA industry and were the subject of the PPA Lawsuits. (Id. 1111 183-88, 195-
99_)

Fourrh, the remaining Plaintiffs - those who were not warned by their supervisors and
those who had not gone public with their objections to the industiy’s purported underpayment of
PPAs ~ allege that their PPA shifts with HBO were reduced or eliminated for no apparent reason
other than that they simply had participated in the Fermi'n Lawsuit and other PPA Lawsuits. (Ici.
1111204-1(), 225_29, 235~37`, 24247, 252-55, 262#64, 269-74, 280483, 288~91, 297-300, 306-
09, 314-18, 324-27, 332e36, 352~55, 362~66, 371-75, 380-84, 389#393, 398-402, 407-11,
416-20, 425-30, 43 5»39, 444-46, 454-57, 462#66, 471-75, 480»84, 489-93, 498~501.) These
individuals do not allege that they were warned about participating in those lawsuits and what it

would mean for their employment prospects with HBO. (Id.)

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 7 of 17

Because it is common practice in the production industry for production companies to
employ the same Parking Coordinators, Plaintiffs allege that their being underutilized or passed
over for HBO assignments has resulted in their being frozen out of the entire industry. (Id. 11 93.)

II. Discussion

Plaintiffs filed the present action against llBO on Febiuary 14, 2018, claiming that
HBO’s alleged policy of assigning fewer or no work shifts to Plaintiffs following their
participation in Fermi`n and the other PPA Lawsuits violated the and-retaliation provisions of
FLSA, pursuant to 29 U.S.C. § 215(a)(3) (Count I), and N.Y. Lab. Law § 215 (Count li),2 They
are seeking, inter alien compensatory damages a judgment declaring that HBO’s retaliatory
practices violate FLSA and N.Y. Lab. Law, and preliminary and permanent injunctions against
future retaliation

HBO has moved to dismiss the First Amended Complaint under Fed. R. Civ. P. l2(b)(6)
for failure to state a claim upon which relief can be granted

Because the FLSA and N.Y. Lab. Law retaliation provisions are “nearly identical,” the
sufficiency of the pleadings in the First Amended Complaint is assessed under the same legal
framework See Lopez v. Advanfage Plumbi`ng & Mech, Corp, No. 15~CV-4507 (AIN), 2016 WL
1268274, at *l (S.D.N.Y. l\/lar. 31, 2016); Torres v. Gri`slede Is' Opemri'ng Corp., 628 F. Supp. 2d

447, 471 n.lS (S.D.N.Y. 2008).

 

2 Plaintiffs do not cite the applicable provisions of FLSA and N.Y. Lab. Law under which they are bringing suit. The
First Amended Complaint purports to bring claims under 29 U.S.C. §§ 201 el seq., which is the entire chapter in the
United States Code devoted to FLSA. And it does not provide any statutory citation altogether for Plaintit"fs’ claims
under N.Y. Lab. Law. Despite this serious det`iciency, the Court declines to dismiss the First Amendcd Complaint
on this basis, since the pleadings have succeeded in giving Defendant fair notice ofthe claims being brought against
it. See Fed. R. Civ. P. S(a); see also Porf Dock. & Sfone Corp. v. O!dcast!e Noi‘thecisi, IHc., 507 F.3d 117, 121 (2d
Cir. 2007).

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 8 of 17

a. HBO’s l\/iotion to Dismiss the Ameiided Complaint is Granted

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as ti'ue, to “state a claim to relief that is plausible on its face.”’ Ashcroji‘ v. lqbal, 556
U.S. 662, 678 (2009) (quoting BellAtl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. “While a
complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
allegations a plaintiff ’s obligation to provide the grounds of his entitlement to relief requires
more than labels and conclusions and a foi'mulaic recitation of the elements of a cause of action
will not do.” Twombly, 550 U.S. at 555 (alteration, citations, and internal quotation marks
omitted).

A complaint for retaliation under FLSA must allege facts demonstrating: “( 1)
participation in protected activity known to the defendant, like the filing of a FLSA lawsuit; (2)
an employment action disadvantaging the plaintiff; and (3) a causal connection between the
protected activity and the adverse employment action.” Kassman v. KPMG LLP, 925 F. Supp. 2d
453, 472 (S.D.N.Y. 2013) (quoting Mullins v. Ci!y ofNew York, 626 F.3d 47, 53 (2d Cir. 2010))
(internal quotation marks omitted). At the pleading stage, a plaintiff is not required to allege
specific evidence as to each primafncie element, but rather must plead facts sufficient to render
his claim plausible Bowen v. Boldwi'n Um'on Free Sch. Disr., 2017 WL 4083553, at *7 (E.D.N.Y.
Aug. 23, 2017); Wang v. Palmiscmo, 157 F. Supp. 3d 306, 328-29 (S.D.N.Y. 2016). These
elements, however, “provide an outline of what is necessary to render a plaintiff ’s claim for relief

plausible.” Id. (internal alterations and quotation omitted).

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 9 of 17

HBO does not dispute that the first element of retaliation ~ engagement in a “protected
activity,” such as the filing of a lawsuit under FLSA- is readily established lt does, however,
dispute the latter two elements Each will be taken in turn,

1. Whether Plainrijfs Adequately Pleoded the E)cisrence ofcm
Employmenr Refori`onship Berween Them and HBO

liBO avers that the First Amended Coniplaint inadequately pleads factual matter from
which the Court may infer the existence of an employment relationship between HBO and
Plaintiffs.

This argument is unavailing

To be liable under FLSA and N.Y. Lab. Law, HBO must be an “employer.” See Hermcm
v. RSR Sec. Serv. er., 172 F.3d 132, 139 (2d Cir. 1999). An employer under either statute is
defined as “any person acting directly or indirectly in the interest of an employer in relation to an
employee....” 29 U.S.C, § 203(d)', see also Spi'cer v. Pi`er Si'xry LLC, 269 F.R.D. 321, 335 n.13
(S.D .N.Y. 2010) (definitions of “ernployer” under N.Y. Lab. Law and FLSA are coextensive),
accord Inclon v. N. Y. Hosp. Grp., lnc., 95 F. Supp. 3d 490, 511 (S.D.N.Y. 2015). An individual
may have more than one employer for purposes of FLSA, in which case, “all joint employers are
responsible, both individually and jointly, for compliance with all applicable provisions of
1FLSA]." 29 C.F.R. § 791.2(a).

The Supreme Court has emphasized the “striking breadth” of FLSA’s definition of
employee Nationwide Mur. Ins. Co. v. Dorden, 503 U.S. 318, 326 (1992); see also Rurh.erford
Fooo.' Corp. v. McComb, 331 U.S. 722, 729 (1947). In light of this broad definition, the Second
Cireuit regards employment status under FLSA as a “flexible concept.” Bafj‘i`eld v. N. Y.C. Health
& Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008). Courts should ground employment

determinations in “‘econornic reality rather than technical concepts,’ determined by reference not

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 10 of 17

to ‘isolated factors but rather upon the circumstances of the whole activity.”’ Id. at 141 (quoting
Gola'berg v. Whr`taker Hoase Coop., Inc., 366 U.S. 28, 33 (1961), and Ru!herj‘ora’, 331 U.S. at
730).

Under the economic reality test, courts consider “‘whether the alleged employer (l) had
the power to hire and fire the employees (2) supervised and controlled employee work schedules
or conditions of employment, (3) determined the rate and method of payment, and (4) maintained
employment records.”’ Hermari, 172 F.3d at 139 (quoting Carrer v. Dw‘chess Cmry. Coll., 735
F.2d 8, 12 (2d Cir. 1984)). The heart of the matter is the extent to which the alleged employer
possesses control over the workers in question Herman, 172 F.3d at 135', see also Lopez v. Acme
Am. Envtl. Co., Inc., No. 12 Civ. 511 (WHP), 2012 WL 6062501, at *3 (S.D.N.Y. Dec. 6, 2012).
Two additional considerations bear on this inquii‘y.

The first is the scope of an entity’s “operational conti'ol” over “employment~related
factors such as workplace conditions and operations personnel, or compensation.” lrizarry v.
Carsimai‘ia'is, 722 F.3d 99, 106, 109 (2d Cir. 2013). “ln assessing this factor, the Second Cireuit
has placed emphasis on the extent to which the individual (1) ‘exercised financial control over
the company,’ and (2) gave instructions to subordinate managers on matters concerning
employment practices.” Vasi‘o, 2016 WL4147241, at *4 (quoting Irizarry, 722 F.3d at 116). The
second consideration is the entity’s “potential power” to control employees even if not
exercised. Irl`zarry, 722 F.3d at 110. Though control may be exercised only occasionally, “such
limitations on control do not diminish the significance of its existence.” Herman, 172 F.3d at 139
(quotation marks and internal citations omitted).

Applying these various considerations to the matter at hand, Plaintiffs have adequately

pleaded an employment relationship with HBO, because they have alleged various facts that,

10

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 11 of 17

taken together, give rise to an inference of both actual and potential control over Plaintiffs’
employment affairs Specifically, the First Amended Complaint asserts that HBO (i`) possessed
the power to hire and fire PPAs and instructed Parking Coordinatoi's to assign fewer shifts to
certain individuals (indeed, that is the crux of the entire lawsuit)', (H) determined the pay rate and
method of payment for PPAs; (ji`_i) provided payroll companies with all of the necessary hiring
and employment records for Plaintiffs; (ii_)) held itself out as Plaintiffs’ employer on employment
records in labor negotiations and in other legal proceedings and (y) provided the financing
necessary to ensure that its production companies Plaintiffs’ direct employers were able to
create its film and television productions These facts each one standing alone as an indicium of
control, taken together constitutes a powerful inference that an employment relationship existed
between Defendant and Plaintiffs under FLSA and N.Y. Lab. Law.

HBO argues that the Amended Complaint insufficiently pleads employment status since
it does not identify the particular the production companies that employed Plaintiffs and
Plaintiffs’ dates of employment at those companies (Def.’s Nlem. of Law in Supp. Mot. to
Dismiss (“Def.’s Bi'.”) at 14, Dkt. l\lo. 21 (citing Dejesus v. HF Mngm! Svcs. LLC, 726 F.3d 85,
91 (2d Cir. 2013).) This argument mistakes a sufficient for a necessary condition - a distinction
that Dejesas expressly contemplates See Dejesus, 726 F.3d at 91 (“ln the context of a motion to
dismiss district courts in this Cireuit have 11 found that complaints sujicienrly allege
employment when they state where the plaintiffs woi'ked, outline their positions and provide
their dates of employment.”) (emphasis added).

Accordingly, Plaintiffs have pleaded sufficient factual matter from which the Court may
infer the existence of an employment relationship between the parties especially in light of the

breadth of the employment doctrine under FLSA and N.Y. Lab. Law.

11

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 12 of 17

2. Wherher Plaintif]%‘ Aa'equately Pleaded a Causal Cormection Betweea
the Proteci‘ed fictitiin and the Adverse EmploymenrAction

Next, HBO argues that Plaintiffs have inadequately pleaded a causal connection between
the protected activity ~ here, participating in Fermin e and the adverse employment action of

seeing their PPA shifts reduced or eliminated

To satisfy the third element of a retaliation claim, a plaintiff may establish a causal
connection between an adverse employment action and protected activity “‘through evidence of
retaliatory animus directed against a plaintiff by the defendant,’ or ‘by showing that the protected
activity was closely followed in time by the adverse action.”’ Mallr'ns, 626 F.3d at 53 (citations
and quotations omitted). “While the Second Cireuit has articulated no ‘bright line’ rule for when
an alleged retaliatory action occurs too far in time from the exercise of a federal right to be
considered causally connected, it is well settled that when ‘mere temporal proximity’ is offered
to demonstrate causation, the protected activity and the adverse action must occur ‘very close’
togethei'.”’ Galimore v. Cr'ty Um`v. ofN. Y. Bronx Comm. Colf., 641 F.Supp,2d 269, 288 (S.D.N.Y.
2009), Some courts have found that two to three months was too long, Beacham v. AWISCO
N. Y., 785 F. Supp. 2d 84, 98-99 (S.D.N.Y. 2011), while others have found that an adverse action
as much as eight months after an employee’s protected activity, paired with other evidence, could
raise an inference of retaliatory motive. Sa.lazar v. Bowrze Reali‘yAssociares, L.L,C., 796 F. Supp.

2d 378, 384-85 (E.D.N.Y. 2011).

l~lBO contends that Plaintiffs have pleaded the third element of their and-retaliation
claims with insufficient particularity, because they did not specify on which dates they applied

and were denied work for HBO~related projects This failing has two implications

Fr`rst, under these circumstances l-IBO writes it is impossible to attribute the alleged

retaliation to HBO - as opposed to the various other companies for whom the Parking

12

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 13 of 17

Cooi'dinators and Parking Supeivisoi's executing the purported retaliation scheme worked - since
the PPA Lawsuits targeted the entire industi‘y, and the nature of the industry is such that PPAs
frequently work on various productions and for various production companies (and sometimes

during the same overlapping periods).

Second, HBO argues that it is impossible to ascertain whether some or all of Plaintiffs
have released the claims they purport to assert by virtue of their participation in Fermr`n and the

Settlement Agreement that was executed in that case.

Defendant’s first argument rises and falls on the applicable motion to dismiss standard,
the meaning of “plausibility pleading,” and the extent to which the Court is permitted to draw
inferences in Plaintiffs’ favor. HBO’s argument, in essence, boils down to an argument that the
pleadings contemplate that it is just as likely, if not more so, that Plaintiffs were retaliated against
by other companies in the industry, and that the Parking Coordinators and Parking Supervisors
who were tasked with executing the alleged retaliation campaign were acting on those other
companies’ behalves This is especially so given the breadth of the PPA Lawsuits the nature of
the industiy ~ everyone works for everyone - and in light of the allegations in Cabrera, in which
l\/lr, Cabrera 4 a man who wears many hats according to the First Amended Complaint and l\/li‘.
Cabrera’s own Linkedln Page a claims CBS implemented the very retaliation campaign alleged

here .

The Court, however, does not weigh competing inferences at the motion to dismiss stage.
lt draws all reasonable inferences in Plaintiffs’ favoi'. Doing just that, the Court may infer that
HBO retaliated against Plaintiffs in response to their paiticipating in Fermi`n. For illustration, the

Court breaks down the allegations in the pleadings into a simple enthymematic sequence:

13

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 14 of 17

Premise: Defendant compiled a list of all PPAs involved in Fer'mi`n and the other PPA
Lawsuits by collecting names from Parking Coordinators PPA Supervisors and those
names that were publicly available on ECF.

Premise: Parking Coordinators and Parking Supervisors confronted some of Plaintiffs
interrogated them about their participation in those lawsuits - Fermia included - and
challenged them to withdraw their names

Preinise: Plaintiffs expressly asked for and were denied PPA work.

Conclusion: Defendant retaliated against Plaintiffs.

At this stage, the Court may draw the conclusion of retaliatory animus from these three
premises all of which are presumed to be true and construed in a light most favorable to
Plaintiffs for present purposes The Court need not - indeed, may not - test whether that
conclusion is correct at this stage of the proceedings

Defendant’s second argument, however, is fatal to Plaintiffs.

As noted, the Settlement Agreement, which is both incorporated by reference and integral
to the First Amended Complaint, contains two provisions that provide for the release of all
claims under FLSA and New York state law that “accrued or accrue up through 0ctober 1,
2016.” (Zuckerman Decl. Ex. C 1111 1.33-34.) lt is undisputed that Plaintiffs were all parties to
Fer'min, and, therefore, to the Settlement Agreement. (See Pls.’ l\/lem. of Law in Opp. 1\/lot. to
Dismiss (“Pls.’ Opp.”) at 24, Dkt. No. 25 (citing numerous paragraphs from First Amended
Complaint).)

"1` hus, to avoid the preclusive effect of what is by all accounts a valid and enforceable
settlement agreement (which, as relevant here, was approved by Magistrate ludge .l ames C.
Fi'ancis lV by order dated September 1, 2017, (see 15 Civ. 7941, Dkt. No. 181),3 it was
incumbent on Plaintiffs to plead facts from which a reasonable trier of fact could conclude that

HBO engaged in retaliatory conduct after the period covered l)y die release

 

3 The Court may take judicial notice of this order, which is referenced on a public docket, pursuant to Fed. R. Evid.
201(b){2). See also Rofl'rman v. Gregor, 220 F.3d 81s, 91~2 (2d. Cir. 2000).

14

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 15 of 17

Plaintiffs failed to do so here.

ln fact, the face of the First Amended Complaint overwhelmingly supports the opposite
conclusion: that the alleged retaliation took place “during the pendency of [Ferminl” (Am.
Compl. 11 81), and that, therefore, all but one of l’laintiffs is barred by the releases contained in
the Settlement Agreement from bringing this action. A review of the pleadings reveal that
virtually all pertinent dates in the pleadings occurred prior to October 1, 2016.

Take, for example, the first three Plaintiffs identified iri the First Amended Complaint
Plaintiff Michael Sapia opted into Fermi`ri on February 10, 2016 (i'd. 11 99), was confronted by
l\/li'. Cabi‘era “in or around April 2016” (i`d. 11 102), and was “subsequently” retaliated against.
(Id. 11 109.) Plaintiff Christian Pellot filed Fermz'n on October 8, 2015, and that “[a]fter
Defendant learned that Plaintiff C. Pellot commenced [Fermln], Defendant ceased assigning him
shifts of work and he was terminated.” (ld. 1111 117, 119.) PlaintiffNef`tali Pellot opted into
Fermi'n on November ll, 2015, after which Mr. Cabrera telephoned him, stating, “l can’t give
you no more work.” (Id. 11 130, 132.) lndeed, according to Plaintiffs “eacli Plaintiff” was
retaliated against “shortly thei'eafter” he or she filed or opted into Fermin. (Pls.’ Opp. at 10
(emphasis in original).) Plaintiffs’ failure to specify the exact timeframe leaves the Court with no
favorable inferences to draw, as the Court is not permitted to presume facts not pleaded

Of the 42 Plaintiffs it is alleged with respect to only one individual that the alleged
retaliation occurred after October 1, 2016. The Fii'st Amended Complaint asserts that “[o]n or
around October 4, 2016,” Plaintiff Curtis Neil opted into Fermi'n, and that “[s]hortly after opting
into the Lawsuit, Defendant ceased assigning Plaintiff Neil any shifts to work.” (Am. Compl. 1111
416-18.) '1` hese allegations suffice to state a claim with respect to that individual They do not,

however, rescue Plaintiffs’ deficient pleadings with respect to the other 41 individuals

15

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 16 of 17

The failure to plead exact dates when Plaintiffs suffered retaliation is particularly glaring
given that, as pleaded in the First Arnended Complaint, this information is uniquely in Plaintiffs’
possession and contained on their cellphones. (Arn. Compl. 1111 58, 61 .) As the Second Cireuit
has instiucted, “[l]mprecise pleading is particularly inappropriate . . . where the plaintiffs
necessarily have access, without discovery, to . . . specific information from which to fashion a
suitable complaint.” Per:stc)n Ben. Gtrar. Corp. ex rel. Si. Vmcenl Catholr'c Med. Cemers Ret.
Plcm v. Morgan Stanley Inv. Mgmi. Inc., 712 F.3d 705, 723 (2d Cir. 2013).

What explains Plaintiffs’ deficient pleadings? lt appears that Plaintiffs have made a
fundamental mistake. ln their opposition papers, Plaintiffs write that “[a] mere glance at
[Fermin’s] settlement agreement reveals that it only releases Plaintiffs’ FLSA and [N.Y. Lab.
Law] claims up until October l, 2016 ~ approximately seven (7) days before [Fermr'n]
commenced.” (Pls.’ Opp. at 23.) Plaintiffs apparently are confused about when Fermin was
filed. Fermr`n was filed on October 8, 2015, not 2016. This mistake is telling Apparently,
Plaintiffs are operating under the belief that, because Fermin Was filed after the date specified as
the release point in the Settlement Agreement, all of the retaliation alleged to have occurred in
the First Amended Complaint is not disclaimed by that agreement This confusion perhaps
explains why Plaintiffs failed to plead with precision the particular dates against which they were
retaliated, because they assumed - and, more important, believed the Court could readily infer -
that all retaliation encompassed within the First Arnended Complaint necessarily occurred
outside the window provided for in the Settlement Agreement and thus was actionablel lt also

highlights why Plaintiffs’ pleading are so deficient.

16

 

Case 1:18-cv-01317-CI\/| Document 28 Filed 12/17/18 Page 17 of 17

CONCLUSION
Based on the foregoing, Defendant’s motion to dismiss is GRANTED ll\l PART AND

DENIED IN PART without prejudice to Plaintiffs’ refiling a new complaint that plausibly pleads
that the alleged retaliation suffered by all Plaintiffs occurred after the period covered by the
Settlement Agreement. Plaintiff Cuitis Neil has stated a valid cause of action.

The Clerk of Court is respectfully directed to terminate Dkt. No. 20.

Dated: December 17, 2018

chief judge
ro ALL PARTIES BY ncr

17

 

